PER CURIAM.
Upon review of the record we conclude that there is an adequate evidentiary basis to support a finding that the appellee, attorney Edward C. Tietig, was entitled to a lien for his fees to be imposed against the real property which appellant recovered by settlement of litigation prosecuted on its behalf by the attorney. See Scott v. Kirtley, 113 Fla. 637, 152 So. 721 (1933); and Billingham v. Thiele, 107 So.2d 238 (Fla. 2d DCA 1958), aff'd, 109 So.2d 763 (Fla.1959). However, we do not believe the evidence supports the trial court’s award of a one-third undivided legal interest in the real property. • In our view, the attorney was entitled to a fee based on the value of the property recovered, and he was further entitled to imposition of a lien against the property to secure payment of that fee.
Accordingly, we affirm in part and reverse in part, and remand this cause for further proceedings consistent herewith.
ANSTEAD, C.J., DOWNEY, J., and RODGERS, EDWARD, Associate Judge, concur.